



Exhibit 10.1





ARRAY BIOPHARMA INC.
 
DESCRIPTION OF PERFORMANCE BONUS PROGRAM
 
Array BioPharma Inc. (the "Company") has established an annual performance bonus
program for employees, including the Company's executive officers. Through this
program, employees can receive an annual bonus payable in cash, stock or stock
option equivalents based on achievement of key Company and individual goals. 
There is no guarantee that bonuses will be awarded in any given year. The bonus
program is intended to strengthen the connection between individual compensation
and Company success; reinforce the Company's pay-for-performance philosophy by
awarding higher bonuses to higher performing employees; and help ensure that the
Company's cash compensation is competitive.
 
The Compensation Committee recommends for approval by the independent directors
of the Board the minimum, target and stretch corporate performance goals, and
the relative weighting of these goals, for the upcoming fiscal year. The goals
generally are based on the following objective performance criteria: financial
goals relating to revenue, year-end cash, cash equivalents and accounts
receivable balance, and partnership objectives, discovery research goals and
clinical development goals. Each participant in the bonus program may be
eligible to receive a target bonus amount calculated by multiplying the
participant's base salary by a percentage value later assigned to the
participant or his or her position with the Company by the Compensation
Committee.
 
Following the end of each fiscal year, the Compensation Committee determines in
its discretion the extent to which the company-wide and individual performance
goals were attained. Based on this assessment, the Compensation Committee will
award bonuses equal to a varying percentage of an employee's target bonus
amount. The Compensation Committee may award a bonus in an amount less than or
greater than the amount earned by a participant under the bonus program.
 
Individual bonuses can vary significantly based on performance. Any bonuses for
a particular year are paid as a lump sum in cash, stock or stock option
equivalents (or any combination thereof), less applicable payroll and other
withholdings, in the quarter following that year. The plan can be amended in
whole or in part by the Compensation Committee at any time until paid.
 
*****




